Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 1 of 56 PageID #:7




                 EXHIBIT 1
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 2 of 56 PageID #:8
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 3 of 56 PageID #:9
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 4 of 56 PageID #:10
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 5 of 56 PageID #:11
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 6 of 56 PageID #:12
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 7 of 56 PageID #:13
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 8 of 56 PageID #:14
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 9 of 56 PageID #:15
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 10 of 56 PageID #:16
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 11 of 56 PageID #:17
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 12 of 56 PageID #:18
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 13 of 56 PageID #:19
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 14 of 56 PageID #:20
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 15 of 56 PageID #:21
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 16 of 56 PageID #:22
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 17 of 56 PageID #:23
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 18 of 56 PageID #:24
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 19 of 56 PageID #:25
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 20 of 56 PageID #:26
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 21 of 56 PageID #:27
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 22 of 56 PageID #:28
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 23 of 56 PageID #:29
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 24 of 56 PageID #:30
Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 25 of 56 PageID #:31
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 26 of 56 PageID #:32

                                                                                                                                 FILED
                                                                                                                                 4/14/2021 2:31 PM
                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                        IRIS Y. MARTINEZ
                                                                                                                                 CIRCUIT CLERK
                                                                          CHANCERY DIVISION
                                                                                                                                 COOK COUNTY, IL
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                                                                                                                 2021CH01793
                                             CHAD STEINBERG, individually and on
                                             behalf of all others similarly situated,                                            12954471

                                                                Plaintiff,
                                                    v.                                                Case No. 2021CH01793

                                             CHARLES INDUSTRIES, L.L.C.,

                                                                Defendant.

                                                             PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

                                                   Plaintiff Chad Steinberg (“Plaintiff”), by and through undersigned counsel and pursuant to

                                            735 ILCS 5/2-801, moves for entry of an order certifying the Class proposed below, appointing

                                            Plaintiff as Class Representative, and appointing Plaintiff’s attorneys as Class Counsel.

                                            Alternatively, Plaintiff requests, to the extent the Court determines further evidence is necessary

                                            to prove any element of 735 ILCS 5/2-801, that the Court defer consideration of this Motion

                                            pending a reasonable period to complete discovery. See, e.g., Ballard RN Center, Inc. v. Kohll’s

                                            Pharmacy & Homecare, Inc., 2015 IL 118644, at ¶¶ 42–43 (citing Damasco v. Clearwire Corp.,

                                            662 F.3d 891, 896–97 (7th Cir. 2011).

                                                   In support of his Motion, Plaintiff states as follows:

                                                                                    INTRODUCTION

                                                   This Court should certify a class of Illinois residents whose biometric identifiers and

                                            biometric information were captured, collected, stored, and used by Charles Industries, L.L.C.

                                            (“Defendant”). Defendant, a company engaged in the manufacture and sales of network

                                            infrastructure solutions, captured, collected, stored, and used its employees’ biometric information

                                            and identifiers to track their time at work. In so doing, the Defendant has violated Illinois Law by

                                            obtaining, storing, and using this data without the employees’ informed and written consent, and
                                                 Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 27 of 56 PageID #:33




                                            by failing to provide the employees with the requisite data retention and destruction policies

                                            explaining how and when such biometric information will be used, stored, and destroyed.
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            Defendant’s conduct was in violation of the Illinois Biometric Information Privacy Act, 740 ILCS

                                            14/1, et seq. (“BIPA”).

                                                    After Plaintiff learned of Defendant’s wrongful conduct, he commenced suit on behalf of

                                            a class of similarly situated individuals in order to bring an end to the Defendant’s capture,

                                            collection, storage and use of biometric identifiers and/or biometric information in violation of

                                            BIPA and to obtain redress for all persons injured by its conduct.

                                            I.      THE ILLINOIS BIOMETRIC INFORMATION PRIVACY ACT

                                                    BIPA is designed to protect individuals’ personal biometric information. Under BIPA,

                                            biometric identifiers include fingerprints, handprints and vocal identifiers; while biometric

                                            information can be defined as any information based on a biometric identifier, regardless of how

                                            it is converted or stored. Compl., ¶ 1 n.1; id. at n.2.

                                                    Recognizing the importance of the security of individuals’ biometrics, the Illinois

                                            Legislature enacted BIPA, which provides, inter alia, that private entities, such as Defendant, may

                                            not obtain and/or possess an individual’s biometrics unless they: (1) inform that person in writing

                                            that biometric identifiers or information will be captured, collected, stored, or used; (2) inform that

                                            person in writing of the specific purpose and the length of term for which such biometric identifiers

                                            or biometric information is being captured, collected, stored, and used; (3) receive a written release

                                            from the person for the collection of his or her biometric identifiers and/or information; and (4)

                                            publicly publish and make available a written retention schedule and guidelines for permanently

                                            destroying biometric identifiers and biometric information. 740 ILCS 14/15. Compl., ¶ 3.




                                                                                              -2-
                                                  Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 28 of 56 PageID #:34




                                            II.      FACTUAL BACKGROUND

                                                            A.      The Underlying Misconduct.
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                                     Defendant has taken the biometrics of hundreds of individuals within the state of Illinois.

                                            Compl., ¶¶ 23, 38. During the relevant time period in the State of Illinois, Defendant implemented

                                            biometric handprint scanning and recognition technology to collect biometric information from its

                                            employees, including Plaintiff, to track their exact “clock-in” and “clock-out” times. Id. at ¶¶ 23,

                                            27-30. Each hand geometry extracted by the Defendant is biologically unique to the particular

                                            individual. Id. at ¶ 2. Defendant used its biometrics technology to capture, collect, and store

                                            Plaintiff’s and other Class member’s biometrics. Id. at ¶ 58. However, Defendant failed to obtain

                                            informed written consent from its employees, including Plaintiff, before capturing and collecting

                                            their biometric information. Id. Defendant failed to provide its employees, including Plaintiff, with

                                            a retention schedule and deletion policies detailing how and when Defendant would retain and

                                            destroy the individuals’ biometric information and/or biometric identifiers. Id. at ¶¶ 48-49.

                                                     Defendant does not have a policy of informing individuals, including Plaintiff, of what

                                            happens to their biometric information after it is collected and obtained, whether they still retain

                                            his biometrics, and if they do, for how long they intend to retain such information without his

                                            consent, whether the information is transmitted to a third party and, if so, which third party. Id. at

                                            ¶ at 48. Despite its practice of taking the biometric information of every employee who uses its

                                            biometric technology, Defendant failed to comply with BIPA’s statutory requirements regarding

                                            the collection of biometric identifiers and biometric information. Id. at ¶¶ 31-35.

                                                     B.     The Proposed Class

                                                     Plaintiff brings this action on behalf of himself and similarly situated individuals pursuant

                                            to 735 ILCS § 5/2-801. Plaintiff seeks to represent a Class defined as follows:



                                                                                             -3-
                                                   Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 29 of 56 PageID #:35




                                                             All individuals who, while residing in the State of Illinois, had their hand
                                                             geometry collected, captured, received or otherwise obtained and/or stored
                                                             by Defendant.
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            Compl., ¶ 37. As explained below, the proposed Class satisfies each of the four requirements for

                                            certification under Section 2-801 of the Illinois Code of Civil Procedure: numerosity,

                                            commonality, adequacy of representation, and fair and efficient adjudication. A class action is not

                                            only appropriate here, it is also the only way that the members of the putative Class can obtain

                                            appropriate redress for Defendant’s unlawful conduct.

                                            III.      ARGUMENT

                                                      A.     Legal Standard for Class Certification

                                                      To obtain class certification, a plaintiff does not need to establish that he will prevail on

                                            the merits of the action. Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 178 (1974) (“[T]he question

                                            is not whether the plaintiff or plaintiffs have stated a cause of action or will prevail on the merits,

                                            but rather whether the requirements of Rule 23 are met.” (internal quotation marks and citation

                                            omitted)). In determining whether to certify a proposed class, the Court should accept the

                                            allegations of the complaint as true. Ramirez v. Midway Moving & Storage, Inc., 378 Ill. App. 3d

                                            51, 53 (1st Dist. 2007).

                                                      To proceed with a class action, the movant must satisfy the “prerequisites for the

                                            maintenance of a class action” set forth in Section 2-801 of the Illinois Code of Civil Procedure,

                                            which provides:

                                                      An action may be maintained as a class action in any court of this State and a party
                                                      may sue or be sued as a representative party of the class only if the court finds:

                                                      (1)    The class is so numerous that joinder of all members is
                                                             impracticable.
                                                      (2)    There are questions of fact or law common to the class, which
                                                             common questions predominate over any questions affecting only
                                                             individual members.
                                                      (3)    The representative parties will fairly and adequately protect the

                                                                                              -4-
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 30 of 56 PageID #:36




                                                           interest of the class.
                                                   (4)     The class action is an appropriate method for the fair and efficient
                                                           adjudication of the controversy.
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            735 ILCS 5/2-801. As demonstrated below, each prerequisite is established for the maintenance

                                            of a class action, and the Court should therefore certify the proposed Class.

                                                   Section 2-801 is modeled after Rule 23 of the Federal Rules of Civil Procedure and “federal

                                            decisions interpreting Rule 23 are persuasive authority with regard to questions of class

                                            certification in Illinois.” Avery v. State Farm Mut. Auto. Ins. Co., 216 Ill. 2d 100, 125 (Ill. 2005).

                                            Circuit courts have broad discretion in determining whether a proposed class meets the

                                            requirement for class certification and ought to err in favor of maintaining class certification.

                                            Ramirez, 378 Ill. App. 3d at 53. While a court may rule on class certification without requiring

                                            further discovery, see Manual for Complex Litigation (Fourth) § 21.14, at 255 (2004), courts have

                                            found that discovery is helpful prior to addressing a motion for class certification. See, e.g., Ballard

                                            RN Center, Inc. v. Kohll’s Pharmacy & Homecare, Inc., 2015 IL 118644, at ¶ 42 (“If the parties

                                            have yet to fully develop the facts needed for certification, then they can also ask the district court

                                            to delay its ruling to provide time for additional discovery or investigation.”) (quoting Damasco v.

                                            Clearwire Corp., 662 F.3d 891, 896 (7th Cir. 2011)).

                                                   All the prerequisites for class certification are satisfied here, even though Plaintiff has not

                                            yet had an opportunity to engage in and complete discovery. However, in the interests of

                                            establishing a more fully developed record before ruling on class certification issues, the Court

                                            should defer ruling on this Motion pending the completion of discovery and submission of

                                            supplemental briefing.

                                                   B.      The Numerosity Requirement is Satisfied

                                                   The first step in certifying a class is a showing that “the class is so numerous that joinder



                                                                                             -5-
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 31 of 56 PageID #:37




                                            of all members is impracticable.” 735 ILCS 5/2-801(1). This requirement is met when “join[ing]

                                            such a large number of plaintiffs in a single suit would render the suit unmanageable and, in
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            contrast, multiple separate claims would be an imposition on the litigants and the courts.” Gordon

                                            v. Boden, 224 Ill. App. 3d 195, 200 (1st Dist. 1991) (citing Steinberg v. Chicago Med. Sch., 69

                                            Ill.2d 320, 337 (Ill. 1977)). To satisfy this requirement a plaintiff need not demonstrate the exact

                                            number of class members but, must offer a good faith estimate as to the size of the class. Smith v.

                                            Nike Retail Servs., Inc., 234 F.R.D. 648, 659 (N.D. Ill. 2006).

                                                   Plaintiff alleges that there are at least several hundred members of the Class. Compl., ¶ 38.

                                            Because definitive evidence of numerosity can only come from the records of Defendant and its

                                            agents, it is proper to rely upon the allegations of the Complaint in certifying the Class. See 2 A.

                                            Conte & H. Newberg, Newberg on Class Actions § 7.20, at 66 (stating that where numerosity

                                            information is in the sole possession of the party opposing the class, courts generally rely on the

                                            complaint as prima facie evidence or defer ruling). Additionally, the members of the putative Class

                                            can be easily and objectively determined from Defendant’s records.

                                                   Furthermore, it would be completely impracticable to join the claims of the members of

                                            the Class, because they are disbursed throughout Illinois, and because absent a class action, few

                                            members could afford to bring an individual lawsuit over the amounts at issue in this case, since

                                            each individual member’s claim is relatively small. See Gordon, 224 Ill. App. 3d at 200.

                                            Accordingly, the first prerequisite for class certification is met.

                                                   C.      Common Questions of Law and Fact Predominate

                                                   The second requirement of Section 2-801(2) is met where there are “questions of fact or

                                            law common to the class” and those questions “predominate over any questions affecting only

                                            individual members.” 735 ILCS 5/2-801(2). Such common questions of law or fact exist when the



                                                                                             -6-
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 32 of 56 PageID #:38




                                            members of the proposed class have been aggrieved by the same or similar misconduct. See Miner

                                            v. Gillette Co., 87 Ill.2d 7, 19 (Ill. 1981); Steinberg, 69 Ill.2d at 342. These common questions
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            must also predominate over any issues affecting individual class members. See O-Kay Shoes, Inc.

                                            v. Rosewell, 129 Ill. App. 3d 405, 408 (1st Dist. 1984).

                                                    Here, the claims of the Class members arise out of the same activity by Defendant, are

                                            based on the same legal theory, and implicate, among others, the following common issues:

                                            whether Defendant collected or otherwise obtained Plaintiff’s and the Class’ biometric identifiers

                                            or biometric information; whether Defendant properly informed Plaintiff and the Class that it

                                            collected, used, and stored their biometric identifiers or biometric information; whether Defendant

                                            obtained a written release (as defined in 740 ILCS 1410) to collect, use, and store Plaintiff’s and

                                            the Class’ biometric identifiers or biometric information; whether Defendant developed a written

                                            policy, made available to the public, establishing a retention schedule and guidelines for

                                            permanently destroying biometric identifiers and biometric information when the initial purpose

                                            for collecting or obtaining such identifiers or information has been satisfied or within 3 years of

                                            their last interaction, whichever occurs first; whether Defendant used Plaintiff’s and the Class’

                                            biometric identifiers or biometric information to identify them; and whether Defendant’s violations

                                            of the BIPA were committed intentionally, recklessly, or negligently. Compl., ¶ 39.

                                                    As alleged, and as will be shown through obtainable evidence, Defendant engaged in a

                                            common course of conduct by collecting, capturing, storing and/or or using the biometrics of Class

                                            members without retaining a written release and without providing a retention schedule to them or

                                            to the public. Any potential individualized issues remaining after common issues are decided

                                            would be de minimis. Accordingly, common issues of fact and law predominate over any

                                            individual issues, and Plaintiff have satisfied this hurdle to certification.



                                                                                              -7-
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 33 of 56 PageID #:39




                                                     D.     The Adequate Representation Requirement is Satisfied.

                                                     The third prong of Section 2-801 requires that “[t]he representative parties will fairly and
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            adequately protect the interest of the class.” 735 ILCS 5/2-801(3). The class representative’s

                                            interests must be generally aligned with those of the class members, and class counsel must be

                                            “qualified, experienced and generally able to conduct the proposed litigation.” See Miner, 87 Ill.2d

                                            at 14; see also Eshaghi v. Hanley Dawson Cadillac Co., Inc., 214 Ill. App. 3d 995, 1000 (1st Dist.

                                            1991). The purpose of this adequacy of representation requirement is “to insure that all Class

                                            members will receive proper, efficient, and appropriate protection of their interests in the

                                            presentation of the claim.” Purcell & Wardrope Chtd. v. Hertz Corp., 175 Ill. App. 3d 1069, 1078

                                            (1st Dist. 1988).

                                                     In this case, Plaintiff has the exact same interests as the members of the proposed Class.

                                            Like the other members of the Class, Plaintiff was subjected to Defendant’s biometric timekeeping

                                            technology and Defendant captured, collected, and stored his biometrics. Compl., ¶ 1. Plaintiff has

                                            also alleged that Defendant did so without complying with BIPA’s requirements. Id. Plaintiff’s

                                            pursuit of this matter against Defendant demonstrates that he will be a zealous advocate for the

                                            Class.

                                                     Plaintiff has retained and is represented by qualified and competent counsel who are highly

                                            experienced in complex consumer class action litigation. See Declaration of Keith J. Keogh, ¶¶ 4-

                                            32, attached hereto as Exhibit A. Plaintiff and his counsel are committed to vigorously prosecuting

                                            this class action. Compl., ¶ 40. Moreover, Plaintiff is able to fairly and adequately represent and

                                            protect the interests of such a Class. Neither Plaintiff nor his counsel has any interest adverse to,

                                            or in conflict with, the interests of the absent members of the Class. Plaintiff has asserted viable

                                            statutory claims of the type reasonably expected to be raised by members of the Class, and will



                                                                                             -8-
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 34 of 56 PageID #:40




                                            vigorously pursue those claims. Id. Accordingly, the proposed class representative and proposed

                                            class counsel will adequately protect the interests of the members of the Classes, thus satisfying
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            Section 2-801(3).

                                                   E.      Class Certification Will Ensure Fair and Efficient Adjudication of the
                                                           Controversy

                                                   The final requirement for class certification under 5/2-801 is met where “the class action

                                            is an appropriate method for the fair and efficient adjudication of the controversy.” 735 ILCS 5/2-

                                            801(4). “In applying this prerequisite, a court considers whether a class action: (1) can best secure

                                            the economies of time, effort and expense, and promote uniformity; or (2) accomplish the other

                                            ends of equity and justice that class actions seek to obtain.” Gordon, 224 Ill. App. 3d at 203. In

                                            practice, a “holding that the first three prerequisites of section 2-801 are established makes it

                                            evident that the fourth requirement is fulfilled.” Gordon, 224 Ill. App. 3d at 204; Purcell &

                                            Wardrope Chtd., 175 Ill. App. 3d at 1079 (“The predominance of common issues [may] make a

                                            class action . . . a fair and efficient method to resolve the dispute.”). Because numerosity,

                                            commonality and predominance, and adequacy of representation have been satisfied in the instant

                                            case, it is “evident” that the appropriateness requirement is met as well.

                                                   Other considerations further support certification in this case. A “controlling factor in many

                                            cases is that the class action is the only practical means for class members to receive redress.”

                                            Gordon, 586 N.E.2d at 467; Eshaghi, 574 N.E.2d at 766 (“In a large and impersonal society, class

                                            actions are often the last barricade of…protection.”). A class action is superior to multiple

                                            individual actions “where the costs of litigation are high, the likely recovery is limited” and

                                            individuals are unlikely to prosecute individual claims absent the cost-sharing efficiencies of a

                                            class action. Maxwell, 2004 WL 719278, at *6. This is especially true in cases involving data

                                            privacy violations and data breaches, which can involve significant injury to those effected, but


                                                                                            -9-
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 35 of 56 PageID #:41




                                            result in many small, individual claims. Here, absent a class action, most members of the Class

                                            would find the cost of litigating their statutorily-limited claims to be prohibitive, and multiple
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            individual actions would be judicially inefficient. Id.

                                                   A class action is superior to other methods for the fair and efficient adjudication of this

                                            controversy because individual litigation of the claims of all Class members is inefficient and

                                            impracticable. Compl., ¶ 41. Even if every member of the Class could afford to pursue individual

                                            litigation, the court system could not. Id. It would be unduly burdensome to the courts in which

                                            individual litigation of numerous cases would proceed. Individualized litigation would also present

                                            the potential for varying, inconsistent or contradictory judgments, and would magnify the delay

                                            and expense to all parties and to the court system resulting from multiple trials of the same factual

                                            issues. Id. By contrast, the maintenance of this action as a class action, with respect to some or all

                                            of the issues presented herein, presents few management difficulties, conserves the resources of

                                            the parties and of the court system and protects the rights of each member of the Class. Id. Plaintiff

                                            anticipates no difficulty in the management of this action as a class action. Class-wide relief is

                                            essential to compliance with BIPA. Id. Thus, proceeding as a class action here is an appropriate

                                            method to fairly and efficiently adjudicate the controversy.

                                                   Certification of the proposed Class is necessary to ensure that Defendant’s conduct

                                            becomes compliant with BIPA, to ensure that the Class members’ privacy rights in their biometrics

                                            are sufficiently protected, and to compensate those individuals who have had their statutorily-

                                            protected privacy rights violated and who have not been informed as to the status of their own

                                            biometric information. Were this case not to proceed on a class-wide basis, it is unlikely that any

                                            significant number of Class members would be able to obtain redress, or that Defendant would

                                            willingly implement the procedures necessary to comply with the statute. Thus, proceeding as a



                                                                                            - 10 -
                                                  Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 36 of 56 PageID #:42




                                            class action here is an appropriate method to fairly and efficiently adjudicate the controversy.

                                            IV.      CONCLUSION
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                                     For the foregoing reasons, the requirements of 735 ILCS 5/2-801 have been satisfied.

                                            Plaintiff respectfully requests that the Court enter an Order certifying the proposed Class,

                                            appointing Plaintiff as Class Representative, appointing Keogh Law Ltd as Class Counsel, and

                                            awarding such additional relief as the Court deems reasonable. In the alternative, Plaintiff

                                            respectfully requests that this Court defer ruling on this Motion pending the completion of

                                            appropriate discovery and supplemental briefing.

                                            Dated: April 14, 2021                         Respectfully submitted,

                                                                                          CHAD STEINBERG, individually and on behalf of
                                                                                          all others similarly situated,

                                                                                          By: /s/ Gregg M. Barbakoff
                                                                                              Keith J. Keogh
                                                                                              Gregg M. Barbakoff
                                                                                              KEOGH LAW, LTD. (FIRM NO. 39042)
                                                                                              55 W. Monroe St., Suite 3390
                                                                                              Chicago, Illinois 60603
                                                                                              Firm No. 39042
                                                                                              Tel.: (312) 726-1092
                                                                                              Fax: (312) 726-1093
                                                                                              keith@keoghlaw.com
                                                                                              gbarbakoff@keoghlaw.com

                                                                                               Attorneys for Plaintiff and the Putative Class




                                                                                           - 11 -
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 37 of 56 PageID #:43




                                            Firm No. 39042
                                                                                 IN THE
                                                                 CIRCUIT COURT OF COOK COUNTY, ILLINOIS
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                                                 COUNTY DEPARTMENT, CHANCERY DIVISION

                                                                                          )
                                            CHAD STEINBERG, individually and on behalf of )
                                            others similarly situated,                    )
                                                                                          )
                                                                       Plaintiff,         )             Case No.: 2021CH01793
                                                                                          )
                                            v.                                            )
                                                                                          )
                                                                                          )
                                            CHARLES INDUSTRIES, L.L.C.,                   )
                                                                                          )
                                                                       Defendant.         )


                                                                  DECLARATION OF KEITH J. KEOGH
                                                     IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

                                                     1.      Keogh Law, Ltd. consists of six attorneys and focuses on consumer protection

                                            class actions.

                                                     2.      The firm was class counsel in the two largest Telephone Consumer Protection Act

                                            (“TCPA”) settlements in the country. See Hageman v. AT&T Mobility LLC, et al., Case 1:13-cv-

                                            00050-DLC-RWA (D. MT.) (Co-Lead) (Final Approval Granted February 11, 2015 providing for

                                            a $45 million settlement for a class of 16,000 persons) and Capital One Telephone Consumer

                                            Protection Act Litigation, et al., 12-cv-10064 (N.D. Ill. Judge Holderman) (Liaison Counsel and

                                            additional Class Counsel)(Final Approval Granted February 12, 2015 for a $75 million settlement).

                                                     3.      Keogh Law was also class counsel in the four largest all-cash class action

                                            settlements involving an anti-identity theft law that aims to protect the privacy of personal

                                            information, called, FACTA. Flaum v Doctors Associates, 16-CV-61198-CMA (S.D. Fla. Pending

                                            Final Approval)($30.9 million dollars); Legg v. Laboratory Corporation of America Holdings, No.




                                            105009
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 38 of 56 PageID #:44




                                            14-cv-61543-RLR (S.D. Fla., filed July 6, 2014) ($11 million dollars); Legg v. Spirit Airlines, Inc.,

                                            No. 14-cv-61978-JIC (S.D. Fla., filed Aug. 29, 2014) ($7.5 million dollars) and Muransky v.
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            Godiva Chocolatier, Inc., 15-cv-60716-WPD (S.D. Fla., filed Apr. 6, 2015) ($6.3 million dollars)

                                            (approved and affirmed, but subsequently vacated for lack of federal standing, to be re-filed).

                                                   4.      In addition to the above, the firm was lead or class counsel in the following class

                                            settlements: Braver v. Northstar Alarm Services, LLC, No. 5:17-cv-00383-F (W.D. Okla. Nov. 3,

                                            2020) (TCPA); Muransky et al. v. The Cheesecake Factory, In., No. 19-STCV-043875 (Sup. Ct.

                                            LA Cty. (Oct. 26, 2020) (FACTA) (preliminary approval); Goel v. Stonebridge of Arlington

                                            Heights, et al., 2018 CH 11015 (Cir. Ct. Cook Cty. Jun. 8, 2020); Cook v. Wal-Mart Stores, Inc.,

                                            et al., No. 3:16-cv-673-BRD-JRK (M.D. Fla. Jun. 4, 2020) (TCPA); Cranor v. The Zack Group,

                                            Inc., No. 4:18-cv-00628-FJG (W.D. Mo. May 18, 2020) (TCPA); Keim v. ADF MidAtlantic, LLC,

                                            2018 U.S. Dist. LEXIS 204548 (S.D. Fla. Mar. 20, 2020) (TCPA); Guarisma v. Alpargatas USA,

                                            Inc. d/b/a Havaianas, Case No. 1:18-cv-24351-JEM (S.D. Fla. Feb. 27, 2020) (FACTA)

                                            (preliminary approval); Hennessy, et al. v. Mid-America Apartment Communities, Inc., et al., 4:17-

                                            cv-00872-BCW (W.D. Mo. Aug. 8, 2019); Detter v. KeyBank, N.A., No. 1616-cvl0036 (Jackson

                                            Cty., Mo. July 12, 2019) (FCRA); Leung v XPO Logistics, Inc., 15 CV 03877 (N.D. Ill. 2018)

                                            (TCPA); Martinez v. Medicredit, 4:16CV01138 ERW (E.D. Mo. 2018) (TCPA); Martin v. Wells

                                            Fargo Bank, N.A., 16-cv-09483 (N.D. Ill. 2018) (FCRA); Town & Country Jewelers, LLC v.

                                            Meadowbrook Insurance Group, Inc., et al, 15-CV-02419-PGS-LHG (D. N.J. 2018)(TCPA); Legg

                                            v. Am. Eagle Outfitters, 2017 U.S. Dist. LEXIS 147645 (S.D.N.Y. Sept. 8, 2017), aff’d 923 F.3d

                                            85 (2d Cir. 2019) (TCPA); Stahl v. RMK Mgmt. Corp., 2015 CH 13459 (Cir. Ct. Cook Cty. Sept.

                                            14, 2017); Tripp v. Berman & Rabin, P.A., 2017 U.S. Dist. LEXIS 3971 (D. Kan. Jan. 9, 2017);

                                            Markos v Wells Fargo, 15-cv-01156-LMM (N.D. Ga.) (TCPA); Ossola v Amex 1:13-cv-04836




                                                                                             2
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 39 of 56 PageID #:45




                                            (N.D. Ill. 2016) (TCPA); Luster v. Wells Fargo, 15-1058-TWT (N.D. Ga.) (TCPA); Prather v

                                            Wells Fargo, 15-CV-04231-SCJ (ND. Ga) (TCPA); Joseph et al. v. TrueBlue, Inc. et al., Case No.
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            3:14-cv-05963 (D. Wa.) (TCPA); Willett, et al. v. Redflex Traffic Systems, Inc., et al., Case No.

                                            13-cv-01241-JCH-RHS; In re Convergent Outsourcing, Inc. Telephone Consumer Protection Act

                                            Litigation, Master Docket No. 3:13-cv-1866-AWT (D. Conn) (Interim Co-Lead); De Los Santos v

                                            Millword Brown, Inc., 9:13-cv-80670-DPG (S.D. Fla.) (TCPA); Allen v. JPMorgan Chase Bank,

                                            N.A. 13-cv-08285 (N.D. Ill. Judge Pallmeyer) (TCPA); Cooper v NelNet, 6:14-cv-314-Orl-37DAB

                                            (M.D. Fl.) (TCPA); Thomas v Bacgroundchecks.com, 3:13-CV-029-REP (E.D. Va.) (additional

                                            class counsel); Lopera v RMS, 12-c-9649 (N.D. Ill. Judge Wood), Kubacki v Peapod, 13-cv-729

                                            (N.D. Ill. Judge Mason); Wojcik v. Buffalo Bills, Inc., 8:12 CV 2414-SDM-TBM (M.D. Fla.

                                            Judge Merryday) (TCPA); Curnal v. LVNV Funding, LLC., 10 CV 1667 (Wyandotte County,

                                            KS 2014) (Unlicensed debt collector under KS law); Cummings v Sallie Mae, 12 C-9984 (N.D. Ill.

                                            Judge Gottschall) (TCPA) (co-lead); Brian J. Wanca, J.D., P.C. v. L.A. Fitness International, LLC,

                                            Case No. 11-CV-4131 (Lake County, Ill. Judge Berrones) (TCPA); Osada v. Experian Info.

                                            Solutions, Inc., 2012 U.S. Dist. LEXIS 42330 (N.D. Ill. Mar. 28, 2012) (FCRA class); Saf-T-Gard

                                            International, Inc. v. Vanguard Energy Services, L.L.C., et al, 12-cv-3671 (N.D. Ill. 2013 Judge

                                            Gottschall) (TCPA); Saf-T-Gard v TSI, 10-c-7671, (N.D. Ill. Judge Rowland) (TCPA); Cain v

                                            Consumer Portfolio Services, Inc. 10-cv-02697 (N.D. Ill. Judge Keys) (TCPA); Iverson v Rick

                                            Levin & Associates, 08 CH 42955 Circuit Court Cook County (Judge Cohen) (TCPA); Saf-T-Gard

                                            v Seiko, 09 C 776 (N.D. Ill. Judge Bucklo) (TCPA); Jones v. Furniture Bargains, LLC, 09 C 1070

                                            (N.D. Ill) (FLSA collective action); Saf-T-Gard v Metrolift, 07 CH 1266 Circuit Court Cook

                                            County (Judge Rochford) (Co-Lead) (TCPA); Bilek v Countrywide, 08 C 498 (N.D. Ill. Judge

                                            Gottschell); Pacer v. Rochenback, 07 C 5173 (N.D. Ill. Judge Cole); Overlord Enterprises v.




                                                                                            3
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 40 of 56 PageID #:46




                                            Wheaton Winfield Dental Associates, 04 CH 01613, Circuit Court Cook County (Judge McGann)

                                            (TCPA); Whiting v. SunGard, 03 CH 21135, Circuit Court Cook County (Judge McGann) (TCPA);
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            Whiting v. Golndustry, 03 CH 21136, Circuit Court Cook County (Judge McGann) (TCPA).

                                                   5.      In addition, Mr. Keogh was the attorney primarily responsible for the following

                                            class settlements: Wollert v. Client Services, 2000 U.S. Dist. LEXIS 6485 (N.D. Ill. 2000); Rentas

                                            v. Vacation Break USA, 98 CH 2782, Circuit Court of Cook County (Judge Billik); McDonald v.

                                            Washington Mutual Bank, supra; Wright v. Bank One Credit Corp., 99 C 7124 (N.D. Ill. Judge

                                            Guzman); Arriaga v. Columbia Mortgage, 01 C 2509 (N.D. Ill. Judge Lindberg); Frazier v.

                                            Provident Mortgage, 00 C 5464 (N.D. Ill. Judge Coar); Largosa v. Universal Lenders, 99 C 5049

                                            (N.D. Ill. Judge Leinenweber); Arriaga v. GNMortgage, (N.D. Ill. Judge Holderman); Williams v.

                                            Mercantile Mortgage, 00 C 6441 (N.D. Ill. Judge Pallmeyer); Reid v. First American Title, 00 C

                                            4000 (N.D. Ill. Magistrate Judge Ashman); Fabricant v. Old Kent, 99 C 6846 (N.D. Ill. Magistrate

                                            Judge Bobrick); Mendelovits v. Sears, 99 C 4730 (N.D. Ill. Magistrate Judge Brown); Leon v.

                                            Washington Mutual, 01 C 1645 (N.D. Ill. Judge Alesia).

                                                   6.      The individual class members’ recovery in some of these settlements was

                                            substantial. For example, in one of the cases against a major bank the class members’ recovery

                                            was 100% of their actual damages resulting in a payout of $1,000 to $9,000 per class member. In

                                            another case against a major lender regarding mortgage servicing responses, each class member

                                            who submitted a claim form received $1,431. McDonald v. Washington Mutual Bank.

                                                   7.      In addition to the above settlements, Keogh Law was appointed class counsel in

                                            Keim v. ADF MidAtlantic, LLC, 328 F.R.D. 668 (S.D. Fla. 2018) (TCPA); Lanteri v. Credit

                                            Protection Ass’n, L.P., 2018 U.S. Dist. LEXIS 166345 (S.D. Ind. Sept. 26, 2018) (TCPA); Braver

                                            v. Northstar Alarm Services, LLC, 329 F.R.D. 320 (W.D. Okla. 2018) (TCPA); Altman v. White




                                                                                            4
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 41 of 56 PageID #:47




                                            House Black Mkt., Inc., 2017 U.S. Dist. LEXIS 221939 (N.D. Ga. Oct. 25, 2017), aff’d, 2018 U.S.

                                            Dist. LEXIS 169828 (N.D. Ga. Feb. 12, 2018) (FACTA); Tripp v. Berman & Rabin, P.A., 310
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            F.R.D. 499 (D. Kan. 2015); In Re Convergent Outsourcing, Inc. Tel. Cons. Prot. Act Litig., Master

                                            Docket No. 3:13-cv-1866-AWT (D. Conn) (Interim Co-Lead); Galvan v. NCO Fin. Sys., 2012

                                            U.S. Dist. LEXIS 128592 (N.D. Ill. 2012); Osada v. Experian Info. Solutions, Inc., 2012 U.S. Dist.

                                            LEXIS 42330 (N.D. Ill. Mar. 28, 2012) (FCRA); Pesce v First Credit Services, 11-cv-01379 (N.D.

                                            Ill. December 19 2011) (TCPA); Smith v Greystone Alliance, 09 CV 5585 (N.D. Ill. 2010);

                                            Cicilline v. Jewel Food Stores, Inc., 542 F.Supp.2d 831 (N.D. Ill. 2008)(Co-Lead Counsel for

                                            FACTA class); Harris v. Best Buy Co., 07 C 2559,2008 U.S. Dist. LEXIS 22166 (N.D. Ill. Mar.

                                            20, 2008) (FACTA); Matthews v. United Retail, Inc., 248 F.R.D. 210 (N.D. Ill. 2008)( FACTA

                                            class); Redmon v. Uncle Julio's, Inc., 249 F.R.D. 290 (N.D. Ill. 2008) (FACTA); Harris v. Circuit

                                            City Stores, Inc., 2008 U.S. Dist. LEXIS 12596 (N.D. Ill. 2008) (FACTA); Pacer v. Rockenbach

                                            Chevrolet Sales, Inc., 07 C 5173 (N.D. Ill. 2008) (FACTA).

                                                   8.      Some reported cases of the firm involving consumer protection include: Breda v.

                                            Cellco P’ship, 934 F.3d 1 (1st Cir. 2019); Evans v. Portfolio Recovery Assocs., 889 F.3d 337 (7th

                                            Cir. 2018); Susinno v. Work Out World Inc., 862 F.3d 346, 351 (3rd Cir. 2017) (finding a “nuisance

                                            and invasion of privacy resulting from a single prerecorded telephone call”); Franklin v. Parking

                                            Revenue Recovery Servs., 832 F.3d 741 (7th Cir. 2016); Leeb v. Nationwide Credit Co., 806 F.3d

                                            895 (7th Cir. 2015); Galvan v. NCO Portfolio Mgmt. Inc., 794 F.3d 716, 721 (7th Cir. 2015); Smith

                                            v. Greystone, 772 F.3d 448 (7th Cir. 2014); Clark v Absolute Collection Agency, 741 F.3d 487 (4th

                                            2014); Lox v. CDA, Ltd., 689 F.3d 818 (7th Cir. 2012); Townsel v. DISH Network L.L.C., 668 F.3d

                                            967 (7th Cir. Ill. 2012); Catalan v. GMAC Mortgage Corp., No. 09-2182 (7th Cir. 2011); Gburek

                                            v. Litton Loan, 614 F.3d 380 (7th Cir. 2010); Sawyer v. Ensurance Insurance Services consolidated




                                                                                            5
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 42 of 56 PageID #:48




                                            with Killingsworth v. HSBC Bank Nev., NA., 507 F3d 614, 617 (7th Cir. 2007), Echevarria et al.

                                            v. Chicago Title and Trust Co., 256 F3d 623 (7th Cir. 2001); Demitro v. GMAC, 388 Ill. App. 3d
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            15, 16 (1st Dist. 2009); Hill v. St. Paul Bank, 329 Ill. App. 3d 7051, 1768 N.E.2d 322 (1st Dist.

                                            2002); In re Mercedes-Benz Tele Aid Contract Litig., 2009 U.S. Dist. LEXIS 35595 (D.N.J. 2009);

                                            Catalan v. RBC Mortg. Co., 2009 U.S. Dist. LEXIS 26963 (N.D. Ill. 2009); Elkins v. Equifax, Inc.,

                                            2009 U.S. Dist. LEXIS 18522 (N.D. Ill. 2009); Harris v. DirecTV Group, Inc., 2008 U.S. Dist.

                                            LEXIS 8240 (N.D. Ill. 2008); In re TJX Cos., Inc., Fair & Accurate Credit Transactions Act

                                            (FACTA) Litig., 2008 U.S. Dist. LEXIS 38258 (D. Kan. 2008); Martin v. Wal- Mart Stores, Inc.,

                                            2007 U.S. Dist. LEXIS 89715 (N.D. Ill. 2007); Elkins v. Ocwen Fed. Sav. Bank Experian Info.

                                            Solutions, Inc., 2007 U.S. Dist. LEXIS 84556 (N.D. Ill. 2007); Harris v. Wal-Mart Stores, Inc.,

                                            2007 U.S. Dist. LEXIS 76012 (N.D. Ill. 2007); Stegvilas v. Evergreen Motors, Inc., 2007 U.S.

                                            Dist. LEXIS 35303 (N.D. Ill. 2007); Cook v. River Oaks Hyundai, Inc., 2006 U.S. Dist. LEXIS

                                            21646 (N.D. Ill. 2006); Gonzalez v. W. Suburban Imps., Inc., 411 F. Supp. 2d 970 (N.D. Ill. 2006);

                                            Eromon v. GrandAuto Sales, Inc., 333 F. Supp. 2d 702 (N.D. Ill. 2004); Williams v. Precision

                                            Recovery, Inc., 2004 U.S. Dist. LEXIS 6190 (N.D. Ill. 2004); Doe v. Templeton, 2003 U.S. Dist.

                                            LEXIS 24471 (N.D. Ill. 2003); Ayala v. Sonnenschein Fin. Servs., 2003 U.S. Dist. LEXIS 20148

                                            (N.D. Ill. 2003); Gallegos v. Rizza Chevrolet, Inc., 2003 U.S. Dist. LEXIS 18060 (N.D. Ill. 2003);

                                            Szwebel v. Pap’s Auto Sales, Inc., 2003 U.S. Dist. LEXIS 13044 (N.D. Ill. 2003); Johnstone v.

                                            Bank of America, 173 F. Supp.2d 809 (N.D. Ill. 2001); Leon v. Washington Mutual Bank, 164 F.

                                            Supp.2d 1034 (N.D. Ill. 2001); Ploog v. HomeSide Lending, 2001 WL 987889 (N.D. Ill. 2001);

                                            Christakos v. Intercounty Title, 196 F.R.D. 496 (N.D. Ill. 2000); Batten v. Bank One, 2000 WL

                                            1364408 (N.D. Ill. 2000); McDonald v. Washington Mutual Bank, 2000 WL 875416 (N.D. Ill.

                                            2000); and Williamson v. Advanta Mtge Corp., 1999 U.S. Dist. LEXIS 16374 (N.D. Ill. 1999). The




                                                                                            6
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 43 of 56 PageID #:49




                                            Christakos case significantly broadened title and mortgage companies’ liability under Real Estate

                                            Settlement Procedures Act (“RESPA”) and McDonald is the first reported decision to certify a
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            class regarding mortgage servicing issues under the Cranston-Gonzales Amendment of RESPA.

                                                    9.      Mr. Keogh has argued before the Seventh Circuit, the First District of Illinois and

                                            the MultiLitigation Panel in Townsel v. DISH Network L.L.C., 668 F.3d 967 (7th Cir. Ill. 2012);

                                            Catalan v GMACM (7th Cir. 2010); Gburek v. Litton Loan Servicing (7th Cir. 2009); Sawyer v

                                            Esurance (7th Cir. 2007), Echevarria, et al. v. Chicago Title and Trust Co. (7th Cir. 2001); Morris

                                            v Bob Watson, (lst. Dist. 2009); Iverson v. Gold Coast Motors Inc., (lst. Dist. 2009); Demitro v.

                                            GMAC (1st Dist. 2008), Hill v. St. Paul Bank (1st Dist. 2002), and In Re: Sears, Roebuck &

                                            Company Debt Redemption Agreements Litigation (MDL Docket No. 1389). Echevarria was part

                                            of a group of several cases that resulted in a nine million dollar settlement with Chicago Title.

                                                    10.     His published works include co-authoring and co-editing the 1997 supplement to

                                            Lane’s Goldstein Trial Practice Guide and Lane’s Medical Litigation Guide.

                                                    11.     Mr. Keogh has lectured extensively on consumer litigation, including extensively

                                            on class actions and the TCPA. For example, he:

                                               a.   Presented at the 2018 Fair Debt Collection Training Conference for two sessions on the

                                                    TCPA.

                                               b. Presented at the National Consumer Law Center 2017 annual conference on the TCPA.

                                               c. Presented at the National Consumer Law Center 2016 annual conference on the TCPA.

                                               d. Presented at the 2016 Fair Debt Collection Training Conference for a session on TCPA

                                                    Developments.

                                               e. Presented for the National Association of Consumer Advocates November 2015 webinar

                                                    titled Developments and Anticipated Impact of Recent FCC TCPA Rules.




                                                                                             7
                                            Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 44 of 56 PageID #:50




                                            f. Presented at the National Consumer Law Center 2015 annual conference in San Antonio,

                                               Tx. on the TCPA.
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            g. Presented at the 2015 Fair Debt Collection Training Conference for three sessions on the

                                               TCPA.

                                            h. Presented at the National Consumer Law Center 2014 annual conference in Tampa Fl. for

                                               two sessions on the TCPA.

                                            i. Panelist for the December 2013 Strafford CLE Webinar titled TCPA Class Actions:

                                               Pursuing or Defending Claims Over Phone, Text and Fax Solicitations.

                                            j. Panelist for the December 2014 Chicago Bar Association Class Action Seminar titled

                                               “Class Action Settlements in the Seventh Circuit: Navigating Turbulent Waters.”

                                            k. Presented at the 2014 Fair Debt Collection Training Conference for three sessions on the

                                               TCPA.

                                            l. Panelist for the December 2013 Strafford CLE Webinar titled Class Actions for Telephone

                                               and Fax Solicitation and Advertising Post‐Mims. Leveraging TCPI lectured at the 2014

                                               Fair Debt Collection Training Conference for three sessions on the TCPA.

                                            m. Panelist for the December 2013 Strafford CLE Webinar titled Class Actions for Telephone

                                               and Fax Solicitation and Advertising Post‐Mims. Leveraging TCPA Developments in

                                               Federal Jurisdiction, Class Suitability, and New Technology.

                                            n. Presented for the National Association of Consumer Advocates November 2013 webinar

                                               titled Current Telephone Consumer Protection Act Issues Regarding Cell Phones.

                                            o. Presenter for the November 2013 Chicago Bar Association Class Action Committee

                                               presentation titled Future of TCPA Class Actions.




                                                                                       8
                                            Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 45 of 56 PageID #:51




                                            p. Speaker at the Social Security Administration’s Chicago office in August 2013 on a

                                               presentation on identity theft, which included consumers’ rights under the Fair Credit
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                               Reporting Act.

                                            q. Panelist for the May 14, 2013 Chicago Bar Association Class Action Seminar titled “The

                                               Shifting Landscape of Class Litigation” as well as for the March 20, 2013 Strafford CLE

                                               webinar titled “Class Actions for Telephone and Fax Solicitation and Advertising Post‐

                                               Mims. Leveraging TCPA Developments in Federal Jurisdiction, Class Suitability, and New

                                               Technology.”

                                            r. Lectured at the June 6, 2013 Consumer Law Committee of the Chicago Bar Association

                                               on the topic “Employment Background Reports under the Fair Credit Reporting Act:

                                               Improper consent forms to failure to provide background report prior to adverse action.”

                                            s. Lectured at the 2013 Fair Debt Collection Training Conference for three sessions on the

                                               TCPA.

                                            t. Presented at the 2012 National Consumer Law Center annual conference for a session on

                                               the TCPA.

                                            u. Presented at the 2012 Fair Debt Collection Training Conference for a session on the TCPA.

                                            v. Panelist for Solutions for Employee Classification & Wage/Hour Issues at the 2011 Annual

                                               Employment Law Conference hosted by Law Bulletin Seminars.

                                            w. Lectured at the 2011 National Consumer Law Center conference for a session titled

                                               Telephone Consumer Protection Act: Claims, Scope, Remedies as well as lectured at the

                                               same 2011 National Consumer Law Center conference for a double session titled ABC’s

                                               of Class Actions.




                                                                                       9
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 46 of 56 PageID #:52




                                               x. Taught Defenses to Foreclosures for Lorman Education Services, which was approved for

                                                   CLE credit, in 2008 and 2010.
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                               y. Guest lecturer on privacy issues at University of Illinois at Urbana-Champaign School of

                                                   Law. In March 2010.

                                               z. Guest speaker for the Legal Services Office of The Graduate School and Kellogg MBA

                                                   Program at Northwestern University for its seminar titled: “Financial Survival Guide:

                                                   Legal Strategies for Graduate Students During A Period of Economic Uncertainty.”

                                                   12.     Mr. Keogh was selected as an Illinois Super Lawyer in 2014-2018 and an Illinois

                                            Super Lawyer Rising Star each year from 2008 through 2013 and my cases have been featured in

                                            local newspapers such as the Chicago Tribune, Chicago Sun-Times, The Naperville Sun, Daily

                                            Herald and RedEye.

                                                   Timothy J. Sostrin

                                                   13.     Timothy J. Sostrin is a partner with the firm joining in 2011. He is a member in

                                            good standing of the Illinois bar, the U.S. District Court District of Colorado, U.S. District Court

                                            Northern District of Illinois, U.S. District Court Northern and Southern Districts of Indiana, U.S.

                                            District Court Eastern and Western Districts of Michigan, U.S. District Court Eastern District of

                                            Missouri, U.S. District Court Southern District of Texas and U.S. District Court Eastern and

                                            Western Districts of Wisconsin.

                                                   14.     Timothy J. Sostrin has zealously represented consumers in Illinois and in federal

                                            litigation nationwide against creditors, debt collectors, retailers, and other businesses engaging in

                                            unlawful practices. Tim has extensive experience with consumer claims brought under the Fair

                                            Debt Collection Practices Act, The Telephone Consumer Protection Act, the Fair Credit Reporting

                                            Act, the Electronic Fund Transfer Act, and Illinois law. Some of Tim’s representative cases




                                                                                             10
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 47 of 56 PageID #:53




                                            include: Susinno v. Work Out World Inc., 862 F.3d 346, 351 (3rd Cir. 2017) (argued); Leeb v.

                                            Nationwide Credit Co., 806 F.3d 895 (7th Cir. 2015) (argued); Osada v. Experian Info. Solutions,
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            Inc., 2012 U.S. Dist. LEXIS 42330 (N.D. Ill. Mar. 28, 2012) (granting class certification); Galvan

                                            v. NCO Financial Systems, Inc., 2012 U.S. Dist. LEXIS 128592 (N.D. Ill. 2012)(granting class

                                            certification); Saf-T-Gard International, Inc. v. Vanguard Energy Services, LLC, (2012 U.S. Dist.

                                            LEXIS 174222 (N.D. Ill. December 6, 2012) (granting class certification); Jelinek v. The Kroger

                                            Co., 2013 U.S. Dist. LEXIS 53389 (N.D. Ill. 2013) (denying defendant’s motion to dismiss);

                                            Hanson v. Experian Information Solutions, Inc., 2012 U.S. Dist. LEXIS 11450 (N.D. Ill. January

                                            27, 2012) (denying defendant’s motion for summary judgment); Warnick v. DISH Network, LLC,

                                            2013 U.S. Dist. LEXIS 38549 (D. Colo. 2013) (denying defendant’s motion to dismiss);Torres v.

                                            Nat’l Enter. Sys., 2013 U.S. Dist. LEXIS 31238 (N.D. Ill. 2013) (denying defendant’s motion to

                                            dismiss); Griffith v. Consumer Portfolio Serv., 838 F. Supp. 2d 723 (N.D. Ill. 2011)(denying

                                            defendant’s motion for summary judgment); Frydman et al v. Portfolio Recovery Associate, 2011

                                            U.S. Dist. LEXIS 69502 (N.D. Ill 2011) (denying defendant’s motion to dismiss); Rosen Family

                                            Chiropractic S.C. v. Chi-Town Pizza, 2013 U.S. Dist. LEXIS 6385 (N.D. Ill. 2013) (denying

                                            defendant’s motion to dismiss); Sengenberger v. Credit Control Services, Inc., 2010 U.S. Dist.

                                            LEXIS 43874 (N.D. Ill. May 5, 2010) (granting summary judgment on TCPA claim);

                                                   15.     Tim is a member of the National Association of Consumer Advocates and ISBA.

                                            He received his Juris Doctorate, cum laude, from Tulane University Law School in 2006.

                                                   Michael S. Hilicki

                                                   16.     In 2014, Michael Hilicki joined the firm. He has spent nearly all of his

                                            approximately 25-year legal career helping consumers and workers subjected to unfair and

                                            deceptive business practices, and unpaid wage practices. He is experienced in a variety of




                                                                                           11
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 48 of 56 PageID #:54




                                            consumer and wage-related areas including, but not limited to, the Fair Debt Collection Practices

                                            Act, Truth-in-Lending Act, Fair Credit Reporting Act, Real Estate Settlement Procedures Act,
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            Illinois Consumer Fraud & Deceptive Business Practices Act, Telephone Consumer Protection

                                            Act, Fair Labor Standards Act and the Illinois Wage & Hour Law. He is experienced in all aspects

                                            of consumer and wage litigation, including arbitrations, trials and appeals.

                                                   17.     Examples of the numerous certified class actions in which Michael has represented

                                            consumers or workers include: Goel v. Stonebridge of Arlington Heights, et al., 2018 CH 11015

                                            (Cir. Ct. Cook Cty.); Muransky v. Godiva Chocolatier, Inc., No. 15-cv-60716-WPD (S.D. Fla.);

                                            Guarisma v. Microsoft Corp., No. 15-cv-24326-CMA (S.D. Fla.); Stahl v. RMK Mgmt. Corp.,

                                            2015 CH 13459 (Cir. Ct. Cook Cty.); Altman v. White House Black Market, Inc., 15-cv-2451-SCJ

                                            (N.D. Ga.); Legg v. Spirit Airlines, Inc., No. 14-cv-61978-CIV-JIC (S.D. Fla.); Legg v. Laboratory

                                            Corporation of America, Holdings, Inc., No. 14-cv-61543-RLR (S.D. Fla.); Joseph v. TrueBlue,

                                            Inc., 14-cv-5963-BHS (W.D. Wash.); In Re Convergent Outsourcing, Inc. Telephone Consumer

                                            Protection Act Litigation, Master Docket No. 3:13-cv-1866-AWT (D. Conn); Tripp v. Berman &

                                            Rabin, P.A., 310 F.R.D. 499 (D. Kan. 2015); Lanteri v. Credit Protection Ass’n, L.P., 2018 U.S.

                                            Dist. LEXIS 166345 (S.D. Ind. Sept. 26, 2018); Eibert v. Jaburg & Wilk, P.C., 13-cv-301 (D.

                                            Minn.); Kraskey v. Shapiro & Zielke, LLP, 11-cv-3307 (D. Minn.); Short v. Anastasi & Associates,

                                            P.A., 11-cv-1612 SRN/JSM (D. Minn.); Kimball v. Frederick J. Hanna & Associates, P.C., 10-cv-

                                            130 MJD/JJG (D. Minn.); Murphy v. Capital One Bank, 08 C 801 (N.D. Ill.); Nettles v. Allstate

                                            Ins. Co., 02 CH 14426 (Cir. Ct. Cook Cty.); Sanders v. OSI Educ. Servs., Inc., 01 C 2081 (N.D.

                                            Ill.); Kort v. Diversified Collection Servs., Inc., 01 C 0689 (N.D. Ill.); Hamid v. Blatt Hasenmiller,

                                            et al., 00 C 4511 (N.D. Ill.); Durkin v. Equifax Check Servs., Inc., 00 C 4832 (N.D. Ill.); Torres v.

                                            Diversified Collection Services, et al., 99-cv-00535 (RL-APR) (N.D. Ind.); Morris v. Trauner




                                                                                             12
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 49 of 56 PageID #:55




                                            Cohen & Thomas, 98 C 3428 (N.D. Ill.), Mitchell v. Schumann, 97 C 240 (N.D. Ill.); Pandolfi, et

                                            al. v. Viking Office Prods., Inc., 97 CH 8875 (Cir. Ct. Cook Cty.); Trull v. Microsoft Corp., 97 CH
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            3140 (Cir. Ct. Cook Cty.); Deatherage v. Steven T. Rosso, P.A., 97 C 0024 (N.D. Ill.); Young v.

                                            Meyer & Njus, P.A., 96 C 4809 (N.D. Ill.); Newman v. Boehm, Pearlstein & Bright, Ltd., 96 C

                                            3233 (N.D. Ill.); Holman v. Red River Collections, Inc., 96 C 2302 (N.D. Ill.); Farrell v. Frederick

                                            J. Hanna, 96 C 2268 (N.D. Ill.); Blum v. Fisher and Fisher, 96 C 2194 (N.D. Ill.); Riter v. Moss

                                            & Bloomberg, Ltd., 96 C 2001 (N.D. Ill.); Clayton v. Cr Sciences Inc., 96 C 1401 (N.D. Ill.);

                                            Thomas v. MAC/TCS Inc., Ltd., 96 C 1519 (N.D. Ill.); Young v. Bowman, et al., 96 C 1767 (N.D.

                                            Ill.); Depcik v. Mid-Continent Agencies, Inc., 96 C 8627 (N.D. Ill.); and Dumetz v. Alkade, Inc.,

                                            96 C 4002 (N.D. Ill.).

                                                   18.     Michael also has successfully argued a number of appeals, including Evans v.

                                            Portfolio Recovery Assocs., LLC, 889 F.3d 337 (7th Cir. 2018); Muransky v. Godiva Chocolatier,

                                            Inc., 905 F.3d 1200 (11th Cir. 2018) (vacated following rehearing en banc); Franklin v. Parking

                                            Rev. Recovery Servs., 832 F.3d 741 (7th Cir. 2016); Smith v. Greystone Alliance, LLC, 772 F.3d

                                            448 (7th Cir. 2014); Shula v. Lawent, 359 F.3d 489 (7th Cir. 2004); and Weizeorick v. ABN AMRO

                                            Mortg. Group, Inc., 337 F.3d 827 (7th Cir. 2003).

                                                   19.     Michael has lectured on consumer law issues at Upper Iowa University and the

                                            Chicago Bar Association. He is a member of the Trial Bar of the United States District Court for

                                            the Northern District of Illinois, and he has represented consumers in state and federal courts

                                            around the country on a pro hac vice basis.

                                                   20.      Michael’s published work includes "AND THE SURVEY SAYS…" When Is

                                            Evidence of Actual Consumer Confusion Required to Win a Case Under Section 1692g of the Fair

                                            Debt Collection Practices Act in the Seventh Circuit?, 13 Loy. Consumer L. Rev. 224 (2001).




                                                                                            13
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 50 of 56 PageID #:56




                                                   Theodore H. Kuyper

                                                   21.     In March 2018, Theodore H. Kuyper joined the firm. Ted is currently a member in
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            good standing of the Illinois State Bar, the United States District Court for the Northern District

                                            of Illinois, and the Seventh Circuit Court of Appeals, and has been admitted to practice pro hac

                                            vice in several additional United States District Courts.

                                                   22.     Ted has diverse experience prosecuting and defending class action and other large-

                                            scale litigation in trial and appellate courts under a variety of substantive laws, including without

                                            limitation the Telephone Consumer Protection Act, the Racketeer Influenced & Corrupt

                                            Organizations Act (RICO), the Fair Credit Reporting Act, the Illinois Consumer Fraud &

                                            Deceptive Business Practices Act, and the Real Estate Settlement Procedures Act, as well as

                                            Illinois and other state statutory and common law.

                                                   23.     Since joining the firm, Ted has represented consumers as counsel of record or

                                            otherwise in the following putative class actions: Cranor v. Skyline Metrics, LLC, No. 4:18-cv-

                                            00621-DGK (W.D. Mo.); Cranor v. The Zack Group, Inc., No. 4:18-cv-00628-FJG (W.D. Mo.);

                                            Cranor v. Classified Advertising Ventures, LLC, et al., No. 4:18-cv-00651-HFS (W.D. Mo.);

                                            Morgan v. Orlando Health, Inc., et al., No. 6:17-cv-01972-CEM-GJK (M.D. Fla.); Morgan v.

                                            Adventist Health System/Sunbelt, Inc., No. 6:18-cv-01342-PGB-DCI (M.D. Fla.); Burke v. Credit

                                            One Bank, N.A., et al., No. 8:18-cv-00728-EAK-TGW (M.D. Fla.); Motiwala v. Mark D.

                                            Guidubaldi & Associates, LLC, No. 1:17-cv-02445 (N.D. Ill.); Buja v. Novation Capital, LLC, No.

                                            9:15-cv-81002-KAM (S.D. Fla.); and Detter v. Keybank, N.A., No. 1616-CV10036 (Circuit Ct. of

                                            Jackson County, Missouri).

                                                   24.     Immediately prior to joining Keogh Law, Ted worked at a boutique Chicago law

                                            firm where he represented clients in a range of complex commercial and other litigation, including




                                                                                             14
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 51 of 56 PageID #:57




                                            contract, tort, professional liability, premises and products liability, bad faith and class action.

                                            Previously, he was an associate at a nationally-renowned class action law firm, where he focused
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            on complex commercial, consumer, class action and other large-scale, high-stakes litigation.

                                                   25.     Ted earned his Juris Doctorate from Washington University School of Law in St.

                                            Louis in 2007. During law school, he worked as a Summer Extern for Magistrate Judge Morton

                                            Denlow (Ret.) of the United States District Court for the Northern District of Illinois, served as

                                            primary editor and executive board member of the Global Studies Law Review, and authored a

                                            student note that was published in 2007. Ted also earned a number of scholarships and other

                                            academic accolades, including the Honors Scholar Award (top 10% for academic year) and

                                            repeated appearances on the Dean’s List.

                                                   Gregg Barbakoff

                                                   26.     Gregg Barbakoff joined the firm in 2019. He is a civil litigator who focuses his

                                            practice on consumer law. Gregg has extensive experience litigating individual and class claims

                                            arising under the Telephone Consumer Protection Act, Fair Debt Collection Practices Act, Truth-

                                            in-Lending Act, Fair Credit Reporting Act, Real Estate Settlement Procedures Act, Illinois

                                            Consumer Fraud and Deceptive Practices Act, Magnuson-Moss Warranty Act, and various

                                            consumer protection statutes.

                                                   27.     Gregg graduated magna cum laude from the Chicago-Kent College of law, where

                                            he was elected to the Order of the Coif. While in law school, Gregg received the Class of 1976

                                            Honors Scholarship, competed as a senior member of the Chicago-Kent Moot Court Team, and

                                            served as an editor for The Seventh Circuit Review, in which he was also published. Gregg earned

                                            his undergraduate degree from the University of Colorado at Boulder.




                                                                                            15
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 52 of 56 PageID #:58




                                                    28.     Gregg has been named an Illinois Rising Star by Superlawyers Magazine each year

                                            since 2015, and was named an Associate Fellow by the Litigation Counsel of America. He is
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            licensed to practice in the State of Illinois, the United States District Court for the Northern District

                                            of Illinois, and the United States Court of Appeals for the Seventh Circuit

                                                    29.     Prior to joining Keogh Law, Gregg worked at a mid-size litigation firm that

                                            specialized in consumer litigation, and leading plaintiff’s firm that focused on commercial disputes

                                            and consumer class actions.

                                                    30.     The following are representative class actions in which Gregg has served as

                                            counsel of record or otherwise: Roberts v. TIAA, FSB (Case No. 2019 CH 04089, Cook County,

                                            Ill.); Corrigan v. Seterus (Case No. 17-cv-02348); Gentleman v. Mass. Higher Ed. Corp., et al

                                            (Case No. 16-cv-3096, N.D. Ill.); Cibula v. Seterus (Case No. 2015CA010910, Palm Beach

                                            County, Fla.); Ciolini v. Seterus (Case No. 15-cv-09427, N.D. Ill.); Mednick v. Precor Inc. (Case

                                            No. 14-cv-03624, N.D. Ill.); Illinois Nut & Candy Home of Fantasia Confections, LLC v. Grubhub,

                                            Inc., et al. (Case No. 14-cv-00949, N.D. Ill.); Dr. William P. Gress et al. v. Premier Healthcare

                                            Exchange West, Inc. (Case No. 14-cv-501, N.D. Ill.); Stephan Zouras LLP v. American Registry

                                            LLC (Case No. 14-cv-943, N.D. Ill.); Mullins v. Direct Digital (Case No. 13-cv-01829, N.D. Ill.);

                                            In Re Prescription Pads TCPA Litig. (Case No. 13-cv-06897, N.D. Ill); Townsend v. Sterling (Case

                                            No. 13-cv-3903, N.D. Ill); Windows Plus, Incorporated v. Door Control Services, Inc. (Case No.

                                            13-cv-07072, N.D. Ill); In re Energizer Sunscreen Litig., (Case No. 13-cv-00131, N.D. Ill.);

                                            Padilla v. DISH Network LLC (Case No. 12-cv-07350, N.D. Ill.); Lloyd v. Employment Crossing

                                            (Case No. BC491068 (Los Angeles County, Cal.); In re Southwest Airlines Voucher Litig. (Case

                                            No. 11-cv-8176, N.D. Ill.).




                                                                                               16
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 53 of 56 PageID #:59




                                                   William Sweetnam

                                                   31.     William Sweetnam joined the firm in 2020 as of counsel. Mr. Sweetnam
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            concentrates his practice class action and complex litigation and appeals, having

                                            prosecuted hundreds of consumer, shareholder and antitrust class action in federal and state courts

                                            across the country. In addition to representing both plaintiffs and defendants in a wide variety of

                                            cases involving both economic and non-economic injuries, Mr. Sweetnam has acted as lead

                                            counsel, co-lead counsel and has been a member of the executive and steering committees in

                                            consumer, antitrust and other class action, complex and multidistrict litigation matters.

                                                   32.     Notably, Mr. Sweetnam was appointed sole lead counsel in Kelly v. Old National

                                            Bank, 82C01-1012-CT-627 (Cir. Ct Vanderburgh Cty., Ind.), in which he obtained a settlement

                                            valued at more than 90% of the class’ damages incurred as a result of the unlawful overdraft fee

                                            scheme alleged therein, far exceeding the results obtained by much larger firms against some the

                                            countries’ largest banks, resulting in individual consumers receiving several thousand dollars in

                                            refunded overdraft fees.

                                                   33.     Additionally, Mr. Sweetnam has numerous published, class action decisions

                                            including Jett v. Warrantech Corp., ---F.Supp.3d---, 2020 WL 525045 (S.D. Ill. 2020); Old Nat.

                                            Bank v. Kelly, 31 N.E.3d 522 (Ind. App. 2014); Nava v. Sears, Roebuck & Co., 995 N.E.2d 303

                                            (1st Dist. 2013); Cappuccitti v. DirecTV, Inc., 623 F.3d 1118 (11th Cir. 2010); Pella Corp. v.

                                            Saltzman, 606 F.3d 391 (7th Cir. 2010); In re Digitek Prod. Liab. Litig., 264 F.R.D. 249 (S.D. W.

                                            Va. 2010); Aleman v. Park West Galleries, Inc., 655 F. Supp. 2d 1378 (J.P.M.L. 2009); In re Park

                                            West Galleries, Inc. Mktg. & Sales Practices Litig., 645 F. Supp. 2d 1358 (J.P.M.L. 2009); In re

                                            Digitek Prod. Liab. Litig., 648 F. Supp. 2d 795 (S.D. W. Va. 2009); Vernon v. Qwest Communs.

                                            Int'l, Inc., 643 F. Supp. 2d 1256 (W.D. Wash. 2009); Stachurski v. DirecTV, Inc., 642 F. Supp. 2d




                                                                                            17
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 54 of 56 PageID #:60




                                            758 (N.D. Ohio 2009); In re Comcast Corp. Set-Top Cable TV Box Antitrust Litig., 626 F. Supp.

                                            2d 1353 (J.P.M.L. 2009); In re Refrigerant Compressors Antitrust Litig., 626 F. Supp. 2d 1320
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            (J.P.M.L. 2009); Saltzman v. Pella Corp., 257 F.R.D. 471 (N.D. Ill. 2009); Coneff v. AT&T Corp.,

                                            620 F. Supp. 2d 1248 (W.D. Wash. 2009); Hoving v. Lawyers Title Ins. Co., 256 F.R.D. 555 (E.D.

                                            Mich. 2009); In re Nissan N. Am., Inc. Odometer Litig., 664 F. Supp. 2d 873 (M.D. Tenn. 2009);

                                            Hoving v. Lawyers Title Ins. Co., 256 F.R.D. 555 (E.D. Mich. 2009); In re Digitek Prods. Liab.

                                            Litig., 571 F. Supp. 2d 1376 (J.P.M.L. 2008); In re BP Prods. N. Am., Inc., 560 F. Supp. 2d 1377

                                            (J.P.M.L. 2008); Hoving v. Transnation Title Ins. Co., 545 F. Supp. 2d 662 (E.D. Mich. 2008); In

                                            re Nissan N. Am., Inc. Odometer Litig., 542 F. Supp. 2d 1367 (J.P.M.L. 2008); Berry v. Budget

                                            Rent a Car Sys., 497 F. Supp. 2d 1361 (S.D. Fla. 2007); Cook v. Home Depot U.S.A., Inc., 62

                                            U.C.C. Rep. Serv. 2d (Callaghan) 197 (S.D. Ohio 2007); Womack v. Nissan N. Am., Inc., 550 F.

                                            Supp. 2d 630 (E.D. Tex. 2007); Knudsen v. Liberty Mut. Ins. Co., 435 F.3d 755 (7th Cir. 2006);

                                            Knudsen v. Liberty Mut. Ins. Co., 411 F.3d 805 (7th Cir. 2005); Knudsen v. Liberty Mut. Ins. Co.,

                                            405 F. Supp. 2d 916 (N.D. Ill. 2005); Enzenbacher v. Browning-Ferris Indus. of Ill., 774 N.E.2d

                                            858 (Ill. App. 2002); In re Nat'l Life Ins. Co., 247 F. Supp. 2d 486 (D. Vt. 2002); Kaskel v. N.

                                            Trust Co., 45 U.C.C. Rep. Serv. 2d (Callaghan) 827 (N.D. Ill. 2001); Wardrop v. Amway Asia Pac.

                                            Ltd., Fed. Sec. L. Rep. (CCH) P91,346 (S.D.N.Y. Mar. 20, 2001); and Grove v. Principal Mut.

                                            Life Ins. Co., 14 F. Supp. 2d 1101 (S.D. Iowa 1998).

                                                   34.     Before joining Keogh Law, Ltd., Mr. Sweetnam began his career as a lawyer

                                            representing plaintiffs in catastrophic injury cases in 1994. In 1995, he began defending corporate,

                                            insurance industry and insurance policyholder clients and ran a successful class action litigation

                                            boutique, Sweetnam LLC, established in 2008.




                                                                                            18
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 55 of 56 PageID #:61




                                                   35.     Prior to that, Mr. Sweetnam was a partner at a Chicago class action litigation

                                            boutique, where he perfected his skills representing victims of consumer fraud and deceptive and
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            anti-competitive practices. Mr. Sweetnam has extensive litigation experience in a variety of

                                            nationwide class actions in state and federal courts alleging violations of consumer fraud and

                                            deceptive trade practices statutes, breach of warranty and violations of federal securities laws,

                                            shareholder derivative suits and appeals.

                                                   36.     Mr. Sweetnam began his career as a class action and complex litigation practitioner

                                            with what is now known as Kessler Topaz Meltzer & Check, LLP, one of the largest class action

                                            law firms in the United States, where he was part of a team of lawyers involved in prosecuting

                                            class actions challenging abusive marketing practices in several areas involving life insurance and

                                            annuities. These cases led to class settlements valued at hundreds of millions of dollars, and

                                            sometimes even billions of dollars, with such major life insurance companies as Prudential, Met

                                            Life, John Hancock, New York Life, State Farm, American Express/IDS, Transamerica, and many

                                            others, as well as to numerous changes in industry sales practices.

                                                   37.     Mr. Sweetnam continued his career at one of Chicago's oldest and most respected

                                            class action litigation firms, Krislov & Associates, Ltd., where he represented consumers and

                                            investors engaged in an array of nationwide class actions in state and federal courts involving

                                            everything from consumer fraud to breach of warranty and securities and shareholder derivative

                                            lawsuits and appeals.

                                                   38.     Additionally, Ms. Sweetnam is also a member of a number of associations,

                                            including The Federal Bar Associations, Chicago Chapter, The Chicago Bar Association, and The

                                            Catholic Lawyers Guild of Chicago.




                                                                                            19
                                               Case: 1:21-cv-02892 Document #: 1-1 Filed: 05/28/21 Page 56 of 56 PageID #:62




                                                   39.     Mr. Sweetnam received his bachelor’s degree at The University of Michigan, Ann

                                            Arbor, Michigan in 1990. And later received his juris doctorate degree at the University of
FILED DATE: 4/14/2021 2:31 PM 2021CH01793




                                            Michigan and the De Paul University College of Law where he received the American

                                            Jurisprudence Award in Constitutional Law and was a member of the Journal of Art and

                                            Entertainment Law. He has written and lectured on class actions and class action litigation reform.

                                                   40.     Mr. Sweetnam has lectured on and lectured on such topics as the following: (a) Law

                                            of Remedies: Damages, Equity and Restitution, at Chicago-Kent College of Law (2019); (b) Law

                                            of Remedies: Class Actions and Complex Litigation, at Chicago-Kent College of Law (2018); (c)

                                            The Class Action Fairness Act of 2005: Selecting a Forum and Keeping It, at the Illinois Institute

                                            for Continuing Legal Education in Chicago, Illinois (2008); (d) Federalization of Consumer Class

                                            Action Litigation: The Class Action Fairness Act of 2005, at the John Marshall Law School in

                                            Chicago, Illinois (2006).

                                                   Executed in Illinois on April 14, 2021.




                                                                                             20
